DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 13 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
The amendment filed 04/21/2021 has been entered. Claims 13-26 remain pending in the application. Claims 13 and 20 have been amended, claims 14-19 and 21-23 have been previously presented and claims 24-26 are new.
Applicant’s amendments to the claims, particularly claim 13, overcomes each and every 112(b) rejection set forth in the non-final office action mailed 01/25/2021.

Claim Objections
Claims 18-20 and 24-26 are objected to because of the following informalities:  
With regards to claim 18, the limitation of the set of new claims filed on 04/21/2021 and previous claims filed on 06/22/2020, namely, “contact lugs” does not appear to have positive 
Claims 19-20 and 24-26 depend from claims 18 and are therefore objected to on the same grounds due to their dependency on claim 18.
Appropriate correction is required.
Claims 14-17, 19-20, and 24-26 are objected to because of the following informalities:
With regards to claim 14, the limitation of the set of new claims filed on 04/21/2021 and previous claims filed on 06/22/2020, namely, “or at least substantially in one plane” does not appear to have positive antecedent basis in the specification.  Its equivalent original claim 2, filed on 12/17/2018 recites “or at least essentially in one plane” of which is supported verbatim, but not as now claimed as “substantially”.  The examiner will take essentially to mean substantially, but there must be consistency throughout the specification and the claims.
Claims 15-17, 19-20, and 24-26 depend from claims 14 and are therefore objected to on the same grounds due to their dependency on claim 14.
Claims 19 and 26 are objected to because of the following informalities:
With regards to claim 19, the limitation of the set of new claims filed on 04/21/2021 and previous claims filed on 06/22/2020, namely, “or at least substantially vertical portion” does not appear to have positive antecedent basis in the specification.  Its equivalent original 8, filed on 12/17/2018 recites “or at least essentially vertical section” of which is supported verbatim, but not as now claimed as “substantially”.  The examiner will take essentially to mean substantially, but there must be consistency throughout the specification and the claims.
With regards to claim 26, as it is new there is no previously filed claims. However, the “or at least substantially vertical portion” language is lacking positive antecedent basis in the 
With regards to claim 20, the preamble states, “… according to either claim 18…” and should read “according to claim 18” as it appears to be a typo from a translated version of the claims.
Appropriate correction is required.
With regards to claims 24-26, the preamble states, “…accordingly…” while previous claims state, “…according…” The applicant is reminded that the language should be consistent throughout the claims.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the free ends" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Further, claim 13 recites the limitation “an end face” and the “free end faces” which the examiner will take to mean the side of the cell without the contacts or terminals. Nevertheless, the limitation in claim 14 “the free ends” does not have antecedent basis. The applicant is reminded there must be consistency throughout the specification and claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 13-14, 18-19, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2012/0164490 to Itoi et al. (hereinafter “Itoi”).
With regards to claim 13, Itoi is in the field of a case housing a plurality of cells and teaches an accumulator module (Figs. 2, 20, and 22, battery module 200) comprising: a housing (Fig. 15, case 20) comprising four sides enclosing a cavity (Fig. 15 shows the case 20 with three walls and the front panel 94 would be the fourth wall which encloses the case to from a cavity.); and at least one carrier that is placed in the interior of the cavity of the housing and is fitted with a plurality of accumulator cells each comprising an end face (Fig. 15 shows a temperature adjustment unit 90 (carrier) that is placed in the case 20 (housing) and the carrier fits a plurality of cells 100. As shown in Fig. 1, the cells have two end faces, one near the top (positive electrode terminal 8) and near the bottom (negative electrode terminal 6)), wherein: each accumulator cell in the carrier is electrically contacted on only one side (Fig. 14 shows a cell 100A being contacted at the positive electrode terminal 8 by the first connection strip 84a and on the side and top of the battery case 7 by and the negative electrode connection strip 81c; Para. [0087], the cells 100, not only the bottom surfaces of the battery cases but also side surfaces and top surfaces thereof can serve as negative electrode terminals.) the at least one carrier fitted with accumulator cells is placed in the interior of the cavity of the housing (Fig. 15 shows the temperature adjustment unit 90 (carrier) fitted with cells 100 and placed into the interior cavity of the case 20 (housing).) in a form that thermally couples the free end faces of the accumulator 
With regards to claim 14, Itoi teaches wherein the free ends of the accumulator cells which are electrically contacted on only one side protrude beyond the carrier (Fig. 19 shows the cells 100 protruding on both the top and bottom of the temperature adjustment unit 90 (carrier). Fig. 14 shows the cells 100A & 100B being contacted on only the top side.) and point in the same direction, and wherein the free end faces of the accumulator cells are located in one plane or at least substantially in one plane (Figs. 14, 15, and 19 show the cells 100 pointing in the same direction and the free end faces (bottom) are located in one plane or at least substantially one plane.).
With regards to claim 18, Itoi teaches wherein a plurality of evenly spaced cell connectors oriented in parallel with one another is part of a carrier (Fig. 18 shows a connection group 85 (cell connectors) being connected to a row of cells 100; Fig. 15 shows a plurality of connection groups 85 (cell connectors) and are part of the temperature adjustment unit 90 (carrier).) and wherein each accumulator cell is individually axially resiliently mounted in the carrier due to resilient contact tongues (Fig. 12, positive electrode connection strip 84 and first connection strip 84a; Para. [0093], The positive electrode bus bar 83 is, for example, a copper plate having a thickness of about 1 mm; Para. [0094], Each of the positive electrode connection strips 84 is, for example, a nickel plate having a thickness of 0.2 mm. As such, it would be expected that the at least one contact tongue would have resilient properties.) of one cell 
	With regards to claim 19 and 26, Itoi teaches wherein, in a stepped profile, each cell connector has a horizontal portion, an adjoining vertical or at least substantially vertical portion and a lateral portion which in turn adjoins said vertical portion (Figs. 10a and 14 show the negative electrode bus bar 81 having a horizontal portion; Fig. 14 negative electrode bus bar 81; Annotated Fig. 14), and wherein the contact tongues are part of the horizontal portion (Fig. 12 shows the first connection strip 84 contacting the positive electrode terminal 8 and being in electrical communication through the battery cell 100 with the connection group 85 (Shown in Fig. 9).) and the contact lugs are part of the lateral portion (Annotated Fig. 14).

    PNG
    media_image1.png
    386
    672
    media_image1.png
    Greyscale

	With regards to claim 23, Itoi teaches an electrical device comprising at least one accumulator module according to claim 13 (Para. [0123], The present disclosure is useful for 
	With regards to claim 24, Itoi teaches wherein each cell connector electrically conductively contacting the accumulator cells (Figs. 9 and 13, connection group 85, positive electrode bus bar 83, connection strips 84) to carry current between accumulator cells of adjacent groups of accumulator cells, wherein each cell connector (Figs. 9 and 13, connection group 85, positive electrode bus bar 83, connection strips 84) has an elongated body that electrically conductively contacts the end-face contacts of a plurality of accumulator cells in a first group (Fig. 9, shows the connection group 85 having an elongated body; cells 100; positive electrode terminals 8 are contacted by the positive electrode connection strips 84 of the connection group 85) to the lateral surfaces of a plurality of other accumulator cells in a second group (Figs. 13 and 14 show the lateral faces being contacted by the electrode connection strips 81c and the connection group 85 electrically connects adjacent rows to each other; Paras. [0088]-[0090] and [0096]-[0097]).
	With regards to claim 25, Itoi teaches wherein each cell connector comprises a plurality of contact sections (Fig. 9, connection group 85) each comprising at least one contact tongue contacting the end-face contact of a corresponding accumulator cell in the first group (Fig. 12, positive electrode connection strip 84 and first connection strip 84a) and at least one contact lug contacting the lateral surface of a corresponding accumulator cell in the second group (Fig. 14 shows cells 100A and 100B from two different rows or groups and the negative electrode connection strip 81c is the contact lug).

Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Itoi as applied to claim 14 above, and further in view of U.S. 2014/0234668 to Sweney et al. (hereinafter “Sweney”).
With regards to claim 15, Itoi teaches wherein the free end faces of the accumulator cells that are placed in the carriers abut the inner surface of the housing (Fig. 19 shows the cells 100 in the temperature adjustment unit 90 (carrier) and the free end faces of the cells 100 are abutting the case 20 (housing) in order to dissipate heat to the housing (Since the cells 100 are abutting the case 20 (housing) it is expected that the cells 100 would dissipate heat to the case 20 (housing).).
Itoi fails to teach wherein two carriers fitted with accumulator cells can be secured in the housing by means of at least one spacer.
However, Sweney is in the field battery cells and housings (Abstract) and teaches wherein two carriers fitted with accumulator cells can be secured to the housing by at least one spacer (Fig. 5A shows a heat spreader 106 which can act as a spacer; Fig. 5E shows two housings 100A and 100B (carriers) in an enclosure 510 (housing); Para. [0046].). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Itoi with the teaching in Sweney for wherein two carriers fitted with accumulator cells can be secured in the housing by means of at least one spacer to have an improved configuration to remove heat.
The motivation would have been to have a spacer in thermal communication with the housing to dissipate heat generated by the operation of the batteries (Para. [0046]).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Itoi as applied to claim 14 above, and further in view of D.E. 102008059957 to Lamm et al. (hereinafter “Lamm”).
With regards to claim 16, Itoi fails to teach the accumulator module comprising an insulator between the free end faces of the accumulator cells and an inner surface of the housing wherein, in order to thermally couple the free end faces of the accumulator cells to the housing, the free end faces of the accumulator cells abut the insulator and the insulator is in turn connected to the inner surface of the housing. 
However, Lamm is in the field battery cells and housings (Abstract) and teaches the accumulator module comprising an insulator between the free end faces of the accumulator cells and an inner surface of the housing (Fig. 4 shows a thermal insulation layer 11 on the inner surface of the battery case lower part 4 (housing).) wherein, in order to thermally couple the free end faces of the accumulator cells to the housing, the free end faces of the accumulator cells abut the insulator and the insulator is in turn connected to the inner surface of the housing (Fig. 2 shows a cell housing cover 5 (carrier) being inserted into the battery case lower part 4 (housing), the bottom surface of cell case 8 (free end faces) contact the insulating film 11. The insulating film 11 is on the inner surface of the battery case lower part 4 (housing); Para. [0040]).
It would have been obvious to one in ordinary skill in the art, before the effective filing date of the claimed invention, to combine Itoi with the teaching of Lamm to have an insulator between the free end faces of the accumulator cells and an inner surface of the housing, wherein, in order to thermally couple the free end faces of the accumulator cells to the housing, the free end faces of the accumulator cells abut the insulator and the insulator is in turn connected to the inner surface of the housing to increase thermal stability.

With regards to claim 17, Itoi fails to teach an insulator in the form of an insulator film attached to the inner surface of at least one lateral face of the housing.
However, Lamm is in the field battery cells and housings (Abstract) and teaches an insulator in the form of an insulator film attached to the inner surface of at least one lateral face of the housing (Fig. 4 shows a thermal insulation layer 11 on the inner surface of the battery case lower part 4 (housing); Para. [0039], The battery case bottom 10 of the battery case lower part 4 has an electrically insulating film adhered to its inner surface 11 on.).
It would have been obvious to one in ordinary skill in the art, before the effective filing date of the claimed invention, to combine Itoi with the teaching of Lamm to have an insulator in the form of an insulator film attached to the inner surface of at least one lateral face of the housing for thermal stability.
	The motivation would have been to increase the thermal stability of the free end face of the cell with the housing (Para. [0040]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Itoi as applied to claim 18 above, and further in view of U.S. 2011/0177368 to Maguire (hereinafter “Maguire”).
With regards to claim 20, Itoi teaches wherein the accumulator cells (14) have a constriction in a lateral surface thereof (Fig. 1 shows a cross sectional view of a battery having a constriction near the top end of the cell 100.). 
Itoi fails to teach wherein the contact lugs engage in the constrictions of the accumulator cells.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Itoi with the teaching in Maguire for the purpose of, wherein the contact lugs engage in the constrictions of the accumulator cells to secure the contact lugs to the lateral side of the cell (Para. [0044]).
The motivation would have been securely couple the contact lugs with the lateral side constriction of the cell (Para. [0044], In FIG. 12, snap ring 300 is shown to include: clips 302 to couple with the notch on the cell …  In FIG. 13, clips 302 are engaged with notch 157 of cell 150 to secure snap ring 300 to cell 150.).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Itoi as applied to claim 13 above, and further in view of U.S. Sweney.
With regards to claim 21, Itoi fails to teach wherein the accumulator module comprises a housing that is externally provided with cooling fins on at least one lateral surface. 
However, Sweney is in the field battery cells and housings (Abstract) and teaches wherein the housing is externally provided with cooling fins on at least one lateral surface (Fig. 5D shows a housing (enclosure 510) wherein the exterior lateral surfaces have cooling fins; Para. [0041], In some embodiments, the external surface of the enclosure 510 includes a plurality of external ridges and other elevated patterns.).

The motivation would have been for the housing (or enclosure 510) to have more external surface area for improved cooling or heat dissipation (Para. [0041]).
With regards to claim 22, Itoi fails to teach wherein the accumulator module comprises a housing that has cooling channels through which a fluid can flow.
However, Sweney is in the field battery cells and housings (Abstract) and teaches wherein the housing has cooling channels through which a fluid can flow (Para. [0045], In other embodiments, additional or different temperature regulating devices may be integrated into the battery assembly 508. For example, an active liquid or air cooling system may be thermally coupled to the … the enclosure 510 (housing), or some other component of the battery assembly 508. Similarly, additional passive cooling devices, such as heat sinks, heat pipes, or heat spreaders, may be coupled to components of the battery assembly 508.).
It would have been obvious to one in ordinary skill in the art, before the effective filing date of the claimed invention, to combine Itoi with the teaching of Sweney to have a housing with cooling channels through which a fluid can flow to improve cooling control.
The motivation would have been for the housing (enclosure 510) to have improved cooling or temperature control or regulation.

Double Patenting
Claims 13, 19, 20, 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 21, and 23 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the above claims are patentably indistinct for the reasons stated below.
With regards to claim 13, claim 13 and claim 21 (depending from claim 13) from 16/310,811 discloses an accumulator module, a housing, and a carrier fitted with a plurality of accumulator cells, with the carrier being placed in the housing. Claim 13 also discloses that each accumulator cell being electrically contacted on only one side. Claim 13 discloses wherein each accumulator cell is individually axially resiliently mounted to the carrier. Furthermore, claim 13 discloses wherein the accumulator cells in the interior of the housing thermally couple to the free end faces of the cells to the housing. Although these claims are not identical, claim 13 from 16/310,813 and claims 13 and 21 from 16/310,811 teach essentially the same invention and is therefore rejected.
With regards to claims 19 and 26, claims 19 and 26 and claim 14 from 16/310,811 disclose wherein a stepped profile, each cell connector has a horizontal portion, an adjoining vertical portion and a lateral portion which in turn adjoins said vertical portion, and wherein the contact tongues are part of the horizontal portion and the contact lugs are part of the lateral portion. These claims are identical and are therefore rejected.
With regards to claim 20, claim 20 and claim 15 from 16/310,811 disclose wherein the accumulator cells have a constriction in the lateral surface thereof, and wherein the contact lugs engage in the constrictions of the accumulator cells. These claims are identical and are therefore rejected.
claim 23, claim 23 and claim 22 from 16/310,811 disclose an electrical device comprising at least one accumulator module according to claim 13. These claims are identical and are therefore rejected.
With regards to claim 24, claim 24 and claim 13 of 16/310,811 disclose wherein each cell connector electrically conductively contacting the accumulator cells to carry current between accumulator cells of adjacent groups of accumulator cells, wherein each cell connector has an elongated body that electrically conductively contacts the end-face contacts of a plurality of accumulator cells in a first group to the lateral surfaces of a plurality of other accumulator cells in a second group. Claim 13 of 16/310,811 contains all of the limitations in claim 24 nearly identically and is therefore rejected.
With regards to claim 25, claim 25 and claim 13 of 16/310,811 disclose wherein each cell connector comprises a plurality of contact sections each comprising at least one contact tongue contacting the end-face contact of a corresponding accumulator cell in the first group and at least one contact lug contacting the lateral surface of a corresponding accumulator cell in the second group. Claim 13 of 16/310,811 contains all of the limitations in claim 25 nearly identically and are therefore rejected.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES MILLER whose telephone number is (571)272-1622.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723                                                                                                                                                                                                        
ANDREW JAMES MILLER
Examiner
Art Unit 1723